Title: To George Washington from Edward Snickers, 26 January 1775
From: Snickers, Edward
To: Washington, George



Der Sier
Jenery 26 1775

The whete I have all Redey halled to you of the Estate of Coll George mercer Comes to £70.10.0 besides the thrathing and what is to hale and you peaid me £18 pounds at the Sale and I Shald take it as a grait faver if you Cald Send me fiftey pounds by the Baror ISac Edwards it will much ablige me as I wont to Settel with all the waginers and thrathers and as Soon as his whete is all Dowen I Shall Send the Remander of my one from Loudon amedetley and when you Return from the Esembly I will weaight on you to Settel the account of Mr Mercers Estate all from youre most obedent Humbil Sarvnt

Ed. Snickers



N.B. If you are not Suployed with aman to Impruve youre Land I think Mr Reed wald be the Best man you Cald Git I am youores E.S.
Mr Elexsander has gote George ⟨Rice⟩ Securetey for ⟨hoge⟩ and I have Gote the morgige to Gite Recordid I am yours E.S.

